

116 HR 1851 IH: Disaster Recovery and Opportunity Act of 2019
U.S. House of Representatives
2019-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1851IN THE HOUSE OF REPRESENTATIVESMarch 21, 2019Mr. Meadows introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow certain Federally declared disaster areas to be
			 designated as opportunity zones for purposes of economic development and
			 recovery.
	
 1.Short titleThis Act may be cited as the Disaster Recovery and Opportunity Act of 2019. 2.Treatment as opportunity zones (a)In generalSection 1400Z–1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
				
					(g)Certain disaster zones
 (1)DesignationWith respect to a Federally declared disaster, the chief executive officer of a State may designate under this paragraph not more than 5 percent of the applicable disaster tracts in such State with respect to such disaster.
 (2)No effect on limitation on number of designationsAn applicable disaster tract designated under paragraph (1) shall not be taken into account in determining the limitation under subsection (d).
 (3)Applicable disaster tractThe term applicable disaster tract means, with respect to a Federally declared disaster, a population census tract in the disaster area related to such disaster.
 (4)Federally declared disaster; disaster areaIn this subsection, the term Federally declared disaster and the term disaster area have the meaning given such terms in section 165(i). (5)Applicable start date (A)Qualified opportunity fund businesses and propertyIn the case of an applicable disaster tract designated under paragraph (1), subparagraphs (B)(i)(I), (C)(i), and (D)(i)(I) of section 1400Z–2(d)(2) shall each be applied by substituting the applicable start date for December 31, 2017.
 (B)Extension of determination periodIn the case of an applicable disaster tract designated under paragraph (1), section (c)(2)(B) shall be applied by substituting the applicable start date for the date of the enactment of the Tax Cuts and Jobs Act.
 (C)Applicable start dateThe term applicable start date means, with respect to a disaster area, the earliest incident date specified in the declaration to which such area relates..
 (b)Effective dateThe amendments made by this section shall apply with respect to Federally declared disasters declared after the date of the enactment of this Act.
			